Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments filed on 01/28/2021 have been fully considered, and are persuasive. Therefore, claims 1, 6-9, 11-13, 18-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit interrupter comprising: the temperature sensor is in physical contact with the at least one of the first conductor, the second conductor, the movable contact, and the stationary contact, and wherein the temperature detection system further comprises a voltage filter that is structured to filter the line voltage from a signal that is output by the temperature sensor as recited in claim 1.
A method of determining an extent of wear of a set of separable contacts of a circuit interrupter, the circuit interrupter further includes a first conductor 
placing the temperature sensor in physical contact with the at least one of the first conductor, the second conductor, the movable contact, and the stationary contact;
employing a voltage filter to filter a line voltage from a signal that is output by the temperature sensor; and 
employing the measured temperature to determine the extent of wear of the set of separable contacts as recited in claim 9.
A circuit interrupter comprising: the processor apparatus comprising a processor and a storage, the storage having stored therein a number of routines which, when executed on the processor, cause the circuit interrupter to perform operations comprising: placing the temperature sensor in physical contact with the at least one of the first conductor, the second conductor, the movable contact, and the stationary contact, employing a voltage filter to filter a line 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836